                                                                          Case 2:17-cv-03007-APG-VCF Document 276 Filed 08/10/20 Page 1 of 2



                                                                      1    ROBERT S. LARSEN, ESQ.
                                                                           Nevada Bar No. 7785
                                                                      2    DAVID T. GLUTH, II, ESQ.
                                                                           Nevada Bar No. 10596
                                                                      3    DIONE C. WRENN, ESQ.
                                                                           Nevada Bar No. 13285
                                                                      4    GORDON REES SCULLY MANSUKHANI, LLP
                                                                           300 South 4th Street, Suite 1550
                                                                      5    Las Vegas, Nevada 89101
                                                                           Telephone: (702) 577-9300
                                                                      6    Facsimile: (702) 255-2858
                                                                           E-Mail: rlarsen@grsm.com
                                                                      7            dgluth@grsm.com
                                                                                   dwrenn@grsm.com
                                                                      8
                                                                           Attorneys for Defendants
                                                                      9    Reed Hein & Associates, LLC dba Timeshare Exit Team,
                                                                           Brandon Reed, Trevor Hein, Thomas Parenteau, and
                                                                     10    Happy Hour Media Group, LLC
Gordon Rees Scully Mansukhani, LLP




                                                                     11                               UNITED STATES DISTRICT COURT
                                     300 S. 4th Street, Suite 1550




                                                                     12                                      DISTRICT OF NEVADA
                                        Las Vegas, NV 89101




                                                                     13    DIAMOND RESORTS CORPORATION, a                   ) Case No.: 2:17-cv-03007-APG-VCF
                                                                           Maryland corporation,                            )
                                                                     14                                                     )
                                                                                               Plaintiffs,                  )
                                                                     15                                                     )    STIPULATION AND ORDER
                                                                           vs.                                              )   REGARDING DEADLINE TO
                                                                     16                                                     )       FILE RESPONSE TO
                                                                           REED HEIN & ASSOCIATES, LLC, d/b/a               )     PLAINTIFF’S MOTION TO
                                                                     17    TIMESHARE EXIT TEAM, a Washington limited        )              COMPEL
                                                                           liability company; BRANDON REED, an individual   )
                                                                     18    and citizen of the State of Washington; TREVOR   )          [First Stipulation]
                                                                           HEIN, an individual and citizen of Canada;       )
                                                                     19    THOMAS PARENTEAU, an individual and citizen      )
                                                                           of the State of Washington; HAPPY HOUR MEDIA     )
                                                                     20    GROUP, LLC, a Washington limited liability       )
                                                                           company; MITCHELL REED SUSSMAN, ESQ.             )
                                                                     21    d/b/a THE LAW OFFICES OF MITCHELL REED           )
                                                                           SUSSMAN & ASSOCIATES, an individual citizen      )
                                                                     22    of the State of California; SCHROETER,           )
                                                                           GOLDMARK & BENDER, P.S. A Washington             )
                                                                     23    professional services corporation; and KEN B.    )
                                                                           PRIVETT, ESQ., a citizen of Oklahoma,            )
                                                                     24                                                     )
                                                                                              Defendants.                   )
                                                                     25                                                     )
                                                                     26          Pursuant to Local Rules IA 6-1, IA 6-2, and 7-1, Plaintiff DIAMOND RESORTS U.S.
                                                                     27    COLLECTION DEVELOPMENT, LLC (“Plaintiff”) and Defendant REED HEIN &
                                                                     28    ASSOCIATES, LLC d/b/a TIMESHARE EXIT TEAM (“Defendant”) (collectively, the

                                                                                                                      -1-
                                                                          Case 2:17-cv-03007-APG-VCF Document 276 Filed 08/10/20 Page 2 of 2



                                                                      1
                                                                           “Parties”) by and through their respective attorneys of record, hereby jointly stipulate as stated
                                                                      2
                                                                           below.
                                                                      3

                                                                      4                                              STIPULATION

                                                                      5             1.     On July 27, 2020, Plaintiff filed a Motion to Compel Discovery from Reed Hein

                                                                      6    & Associates, LLC and For Sanctions (the “Motion”). ECF No. 264.

                                                                      7             2.     The current deadline for response or opposition to the Motion is August 10, 2020.

                                                                      8             3.     In order to adequately address and brief the issues presented in the Motion, the

                                                                      9    Parties agree that Defendant’s deadline to respond to the Motion be extended an additional four

                                                                     10    (4) court days, up to and including August 14, 2020.
Gordon Rees Scully Mansukhani, LLP




                                                                     11             4.     This is the Parties first request for extension of this deadline, and it is not intended
                                     300 S. 4th Street, Suite 1550




                                                                     12    to cause any delay or prejudice to any party. Plaintiff does not object to the requested extension.
                                        Las Vegas, NV 89101




                                                                     13             Dated this 10th day of August, 2020.
                                                                     14    GREENSPOON MARDER, LLP                                  GORDON REES SCULLY
                                                                                                                                   MANSUKHANI, LLP
                                                                     15
                                                                           /s/ Phillip A. Silvestri                                /s/ Dione C. Wrenn
                                                                     16    PHILLIP A. SILVESTRI, ESQ.                              ROBERT S. LARSEN, ESQ.
                                                                           Nevada Bar No. 11276                                    Nevada Bar No. 7785
                                                                     17    3993 Howard Hughes Parkway, Suite 400                   DAVID T. GLUTH, II, ESQ.
                                                                           Las Vegas, NV 89169                                     Nevada Bar No. 10596
                                                                     18                                                            DIONE C. WRENN, ESQ.
                                                                           RICHARD W. EPSTEIN, ESQ.                                Nevada Bar No. 13285
                                                                     19    Admitted Pro Hac Vice                                   300 South 4th Street, Suite 1550
                                                                           JEFFREY BACKMAN, ESQ.                                   Las Vegas, Nevada 89101
                                                                     20    Admitted Pro Hac Vice
                                                                           MICHELLE E DURIEUX, ESQ.                                Attorneys for Defendants
                                                                     21    Admitted Pro Hac Vice                                   Reed Hein & Associates, LLC dba Timeshare
                                                                           200 East Broward Blvd., Suite 1800                      Exit Team, Brandon Reed, Trevor Hein,
                                                                     22    Fort Lauderdale, FL 33301                               Thomas Parenteau, and Happy Hour Media
                                                                                                                                   Group, LLC
                                                                     23    Attorneys for Plaintiff
                                                                     24                                                    ORDER
                                                                     25                                                    IT IS SO ORDERED.
                                                                     26

                                                                     27                                                    UNITED STATES MAGISTRATE JUDGE
                                                                                                                                    8-10-2020
                                                                     28                                                    DATED:

                                                                                                                             -2-
